


110 HR 4885 IH: To extend the temporary suspension of duty on metal

U.S. House of Representatives
2007-12-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4885
		IN THE HOUSE OF REPRESENTATIVES
		
			December 19, 2007
			Mr. Filner introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To extend the temporary suspension of duty on metal
		  halide lamps designed for use in video projectors.
	
	
		1.Metal halide lamps designed
			 for use in video projectors
			(a)In
			 generalHeading 9902.23.37 of
			 the Harmonized Tariff Schedule of the United States (relating to metal halide
			 lamps designed for use in video projectors) is amended by striking the date in
			 the effective period column and inserting 12/31/2011.
			(b)Effective
			 dateThe amendment made by
			 subsection (a) applies to goods entered, or withdrawn from warehouse for
			 consumption, on or after the 15th day after the date of the enactment of this
			 Act.
			
